- Telesp - 6K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2010 Commission File Number: 001-14475 TELESP HOLDING COMPANY (Translation of registrants name into English) Rua Martiniano de Carvalho, 851  21 o andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A TELESP HOLDING COMPANY TABLE OF CONTENTS Item 1. Press Release entitled Telecomunicações de São Paulo S.A.  Telesp  Financial Statements dated on December 31, 2009. Financial Statements Telecomunicações de São Paulo S.A. - Telesp December 31, 2009 and 2008 With Report of Independent Auditors (A free translation of the original issued in Portuguese) Telecomunicações de São Paulo S.A. - Telesp Financial statements As of and for the year ended December 31, 2009 and 2008 Contents Report of independent auditors 1 Audited financial statements Balance sheets 2 Statements of income 4 Statements of changes in shareholders´ equity 5 Statements of cash flows 6 Statements of added value 7 Notes to financial statements 8 Management report 79 Report of independent auditors (A free translation of the original report issued in Portuguese) Shareholders, Management and Board Members Telecomunicações de São Paulo S.A.  TELESP São Paulo - SP We have audited the accompanying balance sheets (Company and consolidated) of Telecomunicações de São Paulo S.A. - TELESP as of December 31, 2009 and 2008, and the related statements of income, changes in shareholders equity, cash flows and value added for the years then ended. These financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements. We conducted our audits in accordance with generally accepted auditing standards in Brazil which comprised: (a) the planning of our work, taking into consideration the materiality of balances, the volume of transactions and the accounting and internal control systems of Telecomunicações de São Paulo S.A. - TELESP; (b) the examination, on a test basis, of the documentary evidence and accounting records supporting the amounts and disclosures in the financial statements, and (c) an assessment of the accounting practices used and significant estimates made by the management of Telecomunicações de São Paulo S.A. - TELESP, as well as an evaluation of the overall financial statement presentation. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Telecomunicações de São Paulo S.A. - TELESP at December 31, 2009 and 2008, and the results of its operations, changes in its shareholders equity, its cash flows and value added for the years then ended, in accordance with accounting practices adopted in Brazil. São Paulo, February 10, 2010. ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-6 Luiz Carlos Marques Accountant CRC - 1SP147693/O-5 1 2 The accompanying notes are an integral part of these Financial Statements. 3 The accompanying notes are an integral part of these Financial Statements. 4 5 The accompanying notes are an integral part of these Financial Statements. 6 The accompanying notes are an integral part of these Financial Statements. 7 The accompanying notes are an integral part of these Financial Statements. 8 Telecomunicações de São Paulo S.A. - Telesp Notes to the financial statements For the years ended December 31, 2009 and 2008 (In thousands of reais) (A free translation of the original report issued in Portuguese) 1. Operations and background a) Controlling shareholders Telecomunicações de São Paulo S.A.-Telesp (hereinafter Telesp or Company), is headquarted at Rua Martiniano de Carvalho, 851, in the capital of the State of São Paulo. Telesp belongs to the Telefónica Group, telecommunications industry leader in Spain and present in several European and Latin American countries. The Company is controlled by Telefónica S.A., which as of December 31, 2009, held total indirect interest of 87.95% of which 85.57% are common shares and 89.13% are preferred shares. b) Operations The Company´s basic business purpose is the rendering of fixed wire telephone services in the state of São Paulo under Fixed Switch Telephone Service Concession Agreement - STFC granted by the National Communications Agency (ANATEL), which is in charge of regulating the telecommunications sector in Brazil (Note 1.c). The Company has also authorizations from ANATEL, directly or through its subsidiaries, to provide other telecommunications services, such as data communication to the business market and broadband internet services under the Speedy and Ajato brand and since the second half 2007, pay TV services (i) by satellite all over the country (Telefonica TV Digital) and (ii) using MMDS technology in the cities of São Paulo, Rio de Janeiro, Curitiba and Porto Alegre. On February 16, 2009, the authorizations for use of 2.5GHz frequency associated with pay TV service by MMDS technology was extended through year 2024 and await a position from ANATEL regarding the renewal and payment conditions. According to ANATEL decision published in the Official Gazette on June 22, 2009, the sale of Speedy Services for broadband internet access was suspended since that date. In compliance with such decision, on June 26, 2009 the Company presented a Speedy network stabilization plan to ANATEL. On July 17, 2009, the Company informed ANATEL about conclusion of the stability plan implementation. On August 27,2009 ANATEL released the sale of Speedy. The Company is registered with the Brazilian Securities Commission (CVM) as a public held company - category A and its shares are traded on the São Paulo Stock Exchange (BOVESPA). The Company is also registered with the US Securities and Exchange Commission (SEC) and its American Depository Shares (ADSs) - level II are traded on the New York Stock Exchange (NYSE). 9 Telecomunicações de São Paulo S.A. - Telesp Notes to the financial statements (Continued) For the years ended December 31, 2009 and 2008 (In thousands of reais) (A free translation of the original report issued in Portuguese) 1. Operations and background (Continued) c) The STFC concession agreement The Company is a concessionaire of the fixed switch telephone service (STFC) to render local and domestic long-distance calls originated in Region 3, which comprises the State of São Paulo, in Sectors 31, 32 and 34, established in the General Concession Plan (PGO). The current Concession Agreement, dated December 22, 2005, in force since January 1, 2006, awarded as an onerous title, will be valid until December 31, 2025. However, the agreement can be reviewed on December 31, 2010, 2015 and 2020. Such condition allows ANATEL to set up new requirements and goals for universalization and quality of telecommunication services, according to the conditions in force at that moment. The Concession Agreement establishes that all assets owned by the Company and which are indispensable to the provision of the services described on such agreement are considered reversible assets and are deemed to be part of the concession assets. These assets will be automatically returned to ANATEL upon expiration of the concession agreement, according to the regulation in force at that moment. On December 31, 2009, the net book value of reversible assets is estimated at R$6,954,479 (R$6,929,532 in 2008), comprised of switching and transmission equipment and public use terminals, external network equipment, energy equipment and system and operation support equipment. Every two years, during the agreements new 20-year period, public regime companies will have to pay a renewal fee which will correspond to 2% of its prior- year SFTC revenue, net of taxes and social contributions. The second payment of this biannual fee happened on April 30, 2009 by value of R$203,333, based on the 2008 STFC net revenues. d) The telecommunications services subsidiaries and associated companies A. Telecom S.A. A. Telecom S.A. is a closely held, wholly-owned subsidiary of the Company. It is engaged primarily in providing the telecommunication and data services and customer internal telephony network maintenance. The principal services are as follows: 10 Telecomunicações de São Paulo S.A. - Telesp Notes to the financial statements (Continued) For the years ended December 31, 2009 and 2008 (In thousands of reais) (A free translation of the original report issued in Portuguese) 1. Operations and background (Continued) d) The telecommunications services subsidiaries and associated companies (Continued) A. Telecom S.A. (Continued) (i) Digital Condominium: integrated solution equipment and services for voice transmission, data and images on commercial buildings until December 31, 2009. From that date on these services started being provided by Telesp, as per the restructuring mentioned in Note 2a.; (ii) Installation, maintenance, exchange and extension of new points of internal telephony wire in companies and houses; (iii) iTelefônica, provider of free internet access; (iv) Speedy Wi-Fi, broadband service for wireless internet access; (v) Speedy Corp, broadband provider developed specially to the corporate market; (vi) Integrated IT solution named Posto Informático allowing access to Internet, connection of private networks and rent of IT equipment; (vii)Satellite TV services (Direct to Home  DTH) throughout the country. The DTH is a special type of subscription TV service, which uses satellites for direct distribution of TV and audio signals to subscribers. Telefônica Sistema de Televisão S.A. (formerly Lightree Sistema de Televisão S.A.): The corporate purpose of Telefônica Sistema de Televisão S.A. (TST) is to provide pay-TV services in the form of Multichannel Multipoint Distribution Service (MMDS), as well as telecommunication and internet-based services. Telefônica Data S.A. (formerly Telefonica Empresas S.A.): The corporate purpose of Telefônica Data S.A. is to provide and operate telecommunications services, as well as to prepare, implement and deploy projects involving integrated corporate solutions, telecommunication advisory services, 11 Telecomunicações de São Paulo S.A. - Telesp Notes to the financial statements (Continued) For the years ended December 31, 2009 and 2008 (In thousands of reais) (A free translation of the original report issued in Portuguese) 1. Operations and Background (Continued) d) The telecommunications services subsidiaries and associated companies (Continued) technical assistance services, sale, lease and maintenance of telecommunication equipment and networks. Aliança Atlântica Holding B.V.: A company formed under the laws of the Netherlands in Amsterdam, whose main asset is the participation of 0.61% in Portugal Telecom. As of December 31, 2009, the Company holds a 50% interest in Aliança Atlântica and Telefónica S.A. holds the remaining 50%. Companhia AIX de Participações This company is engaged in both direct and indirect development of activities related to the construction, conclusion and operation of underground fiber optic networks. Currently, Telesp holds a 50% interest in this company. Companhia ACT de Participações Companhia ACT is engaged in providing technical assistance for the preparation of Rede Refibra project, by providing studies to make it more profitable, as well as to inspect the activities in progress related to the project. Currently, Telesp holds a 50% interest in this company. 2. Corporate events 2009 and 2008 a) Corporate restructuring involving A.Telecom S.A.: By resolution of the General Shareholders Meeting held on December 30, 2009, A.Telecom was split off, and its split-off portion was later merged into the Company. This transaction comprised the transfer of fixed asset and rights related to part of A.Telecom customer portfolio. The net assets merged into Telesp amounted to R$99,293. 12 Telecomunicações de São Paulo S.A. - Telesp Notes to the financial statements (Continued) For the years ended December 31, 2009 and 2008 (In thousands of reais) (A free translation of the original report issued in Portuguese) 2. Corporate events 2009 and 2008 (Continued) b) Merger of TS Tecnologia da Informação Ltda.: On May 22, 2009 the subsidiary TS Tecnologia da Informação Ltda. merged into its controlling company Telefônica Data S.A., for its book value and according to valuation report. Such company ceased to exist after the mentioned operation. c) Merger of Telefônica Data Brasil Participações Ltda. and Telefônica Televisão Participações S.A. On October 21, 2008, the Companys Board of Directors approved the proposed corporate reorganization involving the Company, Telefônica Data do Brasil Participações Ltda. (DABR) and Telefônica Televisão Participações S.A. (TTP), as approved at the General Shareholders Meeting held by Telesp on November 11, The transaction included the following steps: 1 st Step: DABR was merged into Telesp and, as a result, the company and its shares ceased to exist. Telesp shares then owned by DABR were directly assigned to controlling shareholder SP Telecomunicações Participações Ltda. upon merger, with the rights applicable to outstanding shares issued by TELESP remaining unchanged. DABRs net equity included goodwill from Telesp shares, in the amount of R$185,511, which was recorded at the acquisition date based on future profits. In accordance with Law No. 9532/1997, amortization of goodwill will provide Telesp with a tax benefit of R$63,074 and will be reversed in benefit of the Companys controlling shareholder - SP Telecomunicações Participações Ltda.  through capital increase upon issue of the Companys shares pursuant to CVM Instruction No. 319/1999. It was guaranteed to other shareholders the preemptive rights in the subscription of capital increases that may occur. 2 nd Step: TTP was merged into Telesp, and, as a result, the company and its shares ceased to exist. Goodwill generated by the acquisition of this company in 2007 was recorded based on expected future profits, in the amount of R$848,307, and will provide Telesp with a tax benefit of R$288,424. 13 Telecomunicações de São Paulo S.A. - Telesp Notes to the financial statements (Continued) For the years ended December 31, 2009 and 2008 (In thousands of reais) (A free translation of the original report issued in Portuguese) 2. Corporate events 2009 and 2008 (Continued) c) Merger of Telefônica Data Brasil Participações Ltda. and Telefônica Televisão Participações S.A. (Continued) For merger purposes, the net equities of TTP and DABR were measured at book value on September 30, 2008 and October 17, 2008, respectively, by an independent appraiser whose appointment was ratified at the General Shareholders Meeting held by Telesp on November 11, 2008. The merged companies had no unrecorded contingent liabilities that would have been assumed by Telesp as a result of this transaction. The transaction is not subject to approval by Brazilian or foreign regulatory entities or anti-trust agencies. No withdrawal rights were exercised since the subsidiaries had no non-controlling interests. d) Capital increase in Telefônica Televisão Participações S.A. (TTP) On February 29, 2008, the Company increased capital at Telefônica Televisão with the shares held in A.Telecom with this operation. A.Telecom became a wholly- owned subsidiary of TTP. On July 25, 2008 the Company increased capital at Telefônica Televisão with shares held in Telefônica Data S.A. (T.Data). T.Data became a wholly-owned subsidiary of TTP. 3. Basis of presentation of the financial statements The accompanying individual and consolidated financial statements as of December 31, 2009 and 2008 were prepared in accordance with accounting practices adopted in Brazil, with comprise the provisions of corporate legislation set forth in Law No. 6404/76, as amended by Law No. 11.638/07 and by Law No. 11.941/09, and the standards established by the Brazilian Securities Commission (CVM). As permitted by resolution No. 565 of December 17, 2008, which approved Technical Pronouncement CPC No. 13, as from the year ended December 31, 2008 the Company and its subsidiaries started to adopt by Law No. 11.638/07 and Provisional Executive Order No. 449/08 (turned into Law No. 11.941/09 of May 27, 2009). The Company and its subsidiaries adopted January 1, 2008 as their transition date. In the course of year 2009 the Brazilian Accounting Pronouncements Committee (CPC) issued and the CVM approved several accounting pronouncements in line with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), effective for fiscal years beginning on or after 14 Telecomunicações de São Paulo S.A. - Telesp Notes to the financial statements (Continued) For the years ended December 31, 2009 and 2008 (In thousands of reais) (A free translation of the original report issued in Portuguese) 3. Basis of presentation of the financial statements (Continued) January 1, 2010 and retroactively applied to fiscal year 2009 for comparability purposes. The approval of the financial statements conclusion occurred in an Executive Committee Meeting on February 08, 2010. Assets and liabilities are classified as current when their realization or liquidation will probably occur in the next twelve months. Otherwise, they will be classified as non- current assets and liabilities. Accounting estimates are considered for the financial statements preparation process. Such estimates are based on objective and subjective factors according to managements judgment for the appropriate amounts to be recorded in the financial statements. Transactions, which involve estimates mentioned above, may result in different amounts when realized in subsequent periods due to inaccurate results regarding the estimate process. The Company revises its estimation and assumptions periodically. The consolidated financial statements include the balances and transactions of the following directly and indirectly wholly-owned subsidiaries and jointly controlled affiliates which are proportionally consolidated, according to the corporate participation described below: In consolidation, all assets, liabilities, revenues and expenses resulting from intercompany transactions and equity holdings between the company and its subsidiaries have been eliminated. For the financial statements as of December 31, 2008, certain items were reclassified to allow comparability of the current period. These reclassifications were considered to be immaterial in relation to the financial statements as a whole. 15 Telecomunicações de São Paulo S.A. - Telesp Notes to the financial statements (Continued) For the years ended December 31, 2009 and 2008 (In thousands of reais) (A free translation of the original report issued in Portuguese) 4. Summary of principal accounting practices a) Cash and cash equivalents : include cash, positive current account balances, and investments redeemable 90 days from the deposit dates basically comprising CDB (Bank Deposit Certificate), indexed to CDI (Interbank Deposit Certificate) rate variation, with quick liquidity and unlikely change in market value. b) Trade accounts receivable, net : are stated at the rendered service value according to the contracted conditions adjusted by the estimated amount of eventual losses.
